SUPPLEMENT TO Calvert Income Funds Prospectus Class I (Institutional) dated January 31, 2013 Date of Supplement: March 20, 2013 Michael Abramo no longer serves as a portfolio manager for the following funds (each a “Fund”): • Calvert Income Fund • Calvert Short Duration Income Fund • Calvert Government Fund • Calvert High Yield Bond Fund • Calvert Bond Portfolio The portfolio management table under “Portfolio Management” in the Fund Summary for each Fund is revised and restated as follows to reflect the above-referenced change to the portfolio management team: Calvert Income Fund Investment Advisor. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Portfolio Length of Time Manager Name Title Managing Fund Vishal Khanduja, Portfolio Manager Since January CFA 2013 Matthew Duch Vice President, Portfolio Since September Manager 2011 Calvert Short Duration Income Fund Investment Advisor. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Portfolio Length of Time Manager Name Title Managing Fund Matthew Duch Vice President, Since August 2009 Portfolio Manager Vishal Khanduja, Portfolio Manager Since January 2013 CFA Mauricio Agudelo Portfolio Manager Since January 2011 Calvert Government Fund Investment Advisor. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Portfolio Length of Time Manager Name Title Managing Fund Matthew Duch Vice President, Portfolio Since September 2011 Manager Vishal Khanduja, Portfolio Manager Since July 2012 CFA Calvert High Yield Bond Fund Investment Advisor. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Portfolio Length of Time Manager Name Title Managing Fund Matthew Duch Vice President, Portfolio Since March 2010 Manager Vishal Khanduja, Portfolio Manager Since January 2013 CFA Calvert Bond Portfolio Investment Advisor. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Portfolio Length of Time Manager Name Title Managing Fund Matthew Duch Vice President, Portfolio Since January 2011 Manager Vishal Khanduja, Portfolio Manager Since January 2013 CFA In addition, the portfolio management table for each Fund under “Management of Fund Investments – Portfolio Management” beginning on page 32 has been revised and restated as follows: Calvert Income Fund Calvert Investment Management, Inc. See “About Calvert” above. Vishal Khanduja and Matthew Duch are jointly and primarily responsible for the day-to-day management of the Fund. Role on Management Team Portfolio Manager Business Experience During Last 5 Years Vishal Khanduja, CFA Mr. Khanduja has been a member of the Calvert Taxable Fixed Income Team since July 2012 and became a Portfolio Manager for this Fund in January 2013. He previously worked at Columbia Management as Portfolio Manager – Global Rates and Currency Team (2009-2012) and Senior Analyst – Structured Assets Team (2008-2009). Prior to Columbia Management, he was Associate Director (Fixed Income Analytics) at Galliard Capital Management (2007-2008). Lead Portfolio Manager 2 Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in September 2011. Co-Portfolio Manager Calvert Short Duration Income Fund Calvert Investment Management, Inc. See “About Calvert” above. Matthew Duch, Vishal Khanduja and Mauricio Agudelo are jointly and primarily responsible for the day-to-day management of the Fund. Role on Management Team Portfolio Manager Business Experience During Last 5 Years Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in August 2009. Lead Portfolio Manager Vishal Khanduja, CFA Mr. Khanduja has been a member of the Calvert Taxable Fixed Income Team since July 2012 and became a Portfolio Manager for this Fund in January 2013. He previously worked at Columbia Management as Portfolio Manager – Global Rates and Currency Team (2009-2012) and Senior Analyst – Structured Assets Team (2008-2009). Prior to Columbia Management, he was Associate Director (Fixed Income Analytics) at Galliard Capital Management (2007-2008). Co-Portfolio Manager Mauricio Agudelo Mr. Agudelo has been a member of the Calvert Taxable Fixed Income Team since 2004 and became a Portfolio Manager for this Fund in January 2011. Co-Portfolio Manager Calvert Government Fund Calvert Investment Management, Inc. See “About Calvert” above. Matthew Duch and Vishal Khanduja are jointly and primarily responsible for the day-to-day management of the Fund. Role on Management Team Portfolio Manager Business Experience During Last 5 Years Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in September 2011. Lead Portfolio Manager Vishal Khanduja, CFA Mr. Khanduja has been a member of the Calvert Taxable Fixed Income Team and a Portfolio Manager for this Fund since July 2012. He previously worked at Columbia Management as Portfolio Manager – Global Rates and Currency Team (2009-2012) and Senior Analyst – Structured Assets Team (2008-2009). Prior to Columbia Management, he was Associate Director (Fixed Income Analytics) at Galliard Capital Management (2007-2008). Co-Portfolio Manager Calvert High Yield Bond Fund Calvert Investment Management, Inc. See “About Calvert” above. Matthew Duch and Vishal Khanduja are jointly and primarily responsible for the day-to-day management of the Fund. Role on Management Team Portfolio Manager Business Experience During Last 5 Years Matthew Duch Mr. Duch has been a Portfolio Manager on the Taxable Fixed Income Team since 2006and became a Portfolio Manager for this Fund in March 2010. Lead Portfolio Manager 3 Vishal Khanduja, CFA Mr. Khanduja has been a member of the Calvert Taxable Fixed Income Team since July 2012 and became a Portfolio Manager for this Fund in January 2013. He previously worked at Columbia Management as Portfolio Manager – Global Rates and Currency Team (2009-2012) and Senior Analyst – Structured Assets Team (2008-2009). Prior to Columbia Management, he was Associate Director (Fixed Income Analytics) at Galliard Capital Management (2007-2008). Co-Portfolio Manager Calvert Bond Portfolio Calvert Investment Management, Inc. See “About Calvert” above. Matthew Duch and Vishal Khanduja are jointly and primarily responsible for the day-to-day management of the Fund. Role on Management Team Portfolio Manager Business Experience During Last 5 Years Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in January 2011. Lead Portfolio Manager Vishal Khanduja, CFA Mr. Khanduja has been a member of the Calvert Taxable Fixed Income Team since July 2012 and became a Portfolio Manager for this Fund in January 2013. He previously worked at Columbia Management as Portfolio Manager – Global Rates and Currency Team (2009-2012) and Senior Analyst – Structured Assets Team (2008-2009). Prior to Columbia Management, he was Associate Director (Fixed Income Analytics) at Galliard Capital Management (2007-2008). Co-Portfolio Manager 4
